PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
fUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/582,298
Filing Date: 28 Apr 2017
Appellant(s): 1 Source OHS, Inc.



__________________
Edward E. Clair
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 July 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 25, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-34 are rejected are rejected under 35 USC 101.
Claims 1, 2, 4-10, 12-20, 30, and 32-33 are rejected under 35 USC 103 as being unpatentable over Barker [2009/0198521] in view of Jensen [2007/0061357].
Claims 3, 21-24, and 31 are rejected under 35 USC 103 as being unpatentable over Barker in view of Jensen further in view of Shelter [2016/0125155].
Claim 11 is rejected under 35 USC 103 as being unpatentable over Barker in view of Jensen further in view of Hopson [2014/0095403].
Claim 25, 26, and 29 are rejected under 35 USC 103 as being unpatentable over Barker in view of Jensen and Shelter further in view of Hopson.
Claim 27 and 28 are rejected under 35 USC 103 as being unpatentable over Barker in view of Jensen, Shelter, and Hopson, and further in view of Glimp et al [2006/0100909].
Claim 34 is rejected under 35 USC 103 as being unpatentable over Barker in view of Jensen further in view of Pfenniger et al [2006/0235884], hereafter Pfenniger, and Rao et al [2006/0265253], hereafter Rao.
Claims 35-45 were withdrawn from consideration under election by original presentation [February 25, 2022] and do not constitute the subject matter of the Appeal filed July 25, 2022 [Appellant’s Appeal Brief pg. 4]. 
(2) Response to Argument
The declaration under 37 CFR 1.132 filed February 26, 2021 is insufficient to overcome the rejection of claims 1-34 based upon ineligible subject matter under 35 USC 101 as set forth in the last Office action because the declarations are mere allegations of eligibility and technological improvements. The declaration is describing the process and development for the software platform of the claimed invention. The declaration includes originally filed specification paragraph [56] in terms of the improvement, however, paragraph [56] is not specific claim language described. There are elements within the specification paragraph that are absent from the claim language and the purported improvement is directed towards an improvement of the abstract idea (workplace employee safety management) and does not describe an improvement to the technological elements. The claims, as currently written, merely provide a platform that includes interface elements to access services, but there is no specific function, action, or active language regarding the steps laid out in paragraph [56] or the declaration. The improvement provided within the declaration is the improvement towards the abstract idea in terms of providing an interface for workplace employee management but there is no specific technological improvement that overcomes the 35 USC 101 rejection as the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
In response to Appellant’s arguments on pages 10-16 regarding the 35 USC 101 rejection, Examiner respectfully disagrees.
Appellant’s arguments discuss that the claims are not properly considered with respect to the assertion that the claims are not inherently abstract being directed towards software claims. The arguments have been previously responded to on page 55-56 of Final Office Action [February 25, 2022]. With regards to the 35 USC 101 rejection and consideration, there is no rejection consideration with respect to software or software per se. The consideration is with respect to the claims (independent claim 1, 9, and 12) being directed towards workplace document generation and regulatory compliance. Appellant discusses an improvement in terms of specific operations that “facilitates management of multiple services by automatically completing steps to improve the efficiency in providing a service to a customer” [pg. 11]. Appellant alleges that the claims are describing specific tasks carried out by a process-based system. The arguments merely allege an improvement, but the specific claim language is merely an interface providing two services and automating form generation with notifications. The arguments are discussing and alleging elements that are not present within the claimed invention. Having an interface that provides services and form generation is not specific tasks carried out nor is there claim language that there are different groups, uniformity, or assigning tasks and facilitating services. 
The arguments discuss MCRO in terms of discussing that the claimed invention is directed towards similar automation of steps in terms of the automated process of managing occupational health. The arguments have been previously responded to on page 56 of Final Office Action [February 25, 2022]. Within MCRO, the claims recite specific technological improvements towards animating characters which are a different scope and claimed subject matter than the pending application directed towards form generation and workplace document management. Automating forms and providing interface services within workplace management are not providing a technological improvement to the computer elements themselves. The processor and other additional elements were considered and found to be generic technological elements implementing the abstract idea (MPEP 2106.05(f)). 
The arguments further describe the inclusion of specific features in terms of multiple unrelated tasks with a single interface and ordered combination that does not preempt other methods of commercial or legal interactions. The arguments have been previously responded to on page 56-57 of Final Office Action [February 25, 2022]. The specific claim limitations within the independent claims are merely providing access within an interface to services and providing automated form generation. The arguments are alleging specific steps that are not described or claimed, as currently written. Tracking, maintaining, and documenting workplace forms and providing workplace services is within a commercial and legal interaction abstract idea. The services are managing employee forms and other documents within a workplace injury and management system. Automating forms and providing an interface is merely describing generic technological elements to implement the abstract idea. As such, claim 1 is maintaining the 35 USC 101 rejection as being directed towards an abstract idea. 
The arguments on pages 12-16 are with regards to the additional elements of the independent claims in terms of being transformative into a practical application and significantly more than the identified abstract idea. The arguments allege, with regards to Berkheimer, that the claims are patentable in terms of improving the operation of a system. The technological improvement alleged within the arguments is the improvement to the workplace document management but there is no specific technological improvement. The claims provide a processor-based interface system that is implemented using generic technological elements (MPEP 2106.05(f)). The claims are using a computer/interface as a tool to implement a business process (workplace management and document generation) that is not transformative into a practical application nor is it significantly more than the identified abstract idea. 
The arguments further allege that the claims are eligible with respect to Example 37 and 42 (January 2019 PEG). Example 37 is directed towards relocation of icons within a GUI. The specific example and providing consideration are that the GUI and determination steps provide additional elements in terms of icon amount of use, determining a location based on amount of use, and relocating the icon closer to the start location based on that determination. The claims within the pending application are not describing an improvement to a GUI or other processing/determination steps. The claims, as currently written, describe form generation and providing an interface to access services. The claimed invention is not similar in scope to Example 37 nor is there a technological improvement to the interface (as considered and determined within Example 37). Example 42 is regarding medical record updates where the technological improvement is with regards to receiving non-standardized information and converting/updating the information within the database into a standardized format. The pending application is not specifically providing an update with regards to data standardization in real-time to remote users, but rather using a generic interface to provide employee workplace services and form generation. The claimed invention is not similar in scope nor do the claims recite a technological improvement similar to that within Examples 37 and 42. Providing services and automating form generation is merely implementing the abstract idea using generic technological elements. 
The arguments further allege that the technological improvement is described within paragraphs [3-6] in terms of problems within existing processes for managing companies/projects. The alleged improvement is towards to abstract idea in terms of providing a computer to process and generate documents within an employee workplace system, but there is no specific technological improvement to the computer system itself. The interface, processor, and other additional elements are generic technological elements. Further, the arguments allege elements that are not present within the claimed invention. Discussing and alleging an improvement with regards to providing shared services that are more efficient and use a central system across multiple services is not required within the claims. The claims merely discuss access to services within an interface and generating forms. There is no structural discussion nor are the additional elements requiring specific services, tasks, and application interfaces beyond generic technological elements. 
The arguments allege and discuss Enfish in terms of a specific implementation to a problem in the software arts. The arguments, as discussed above, are arguing elements that are not required or structurally claimed. The services that the interface accesses are not required to be distinct, different services that a user navigates independently. The additional elements are not transformative into a practical application nor are they significantly more than the identified abstract idea. 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application. Lacking any further arguments, claims 1-34 are maintaining the 35 USC 101 rejection for being directed towards non-eligible subject matter. 
In response to Appellant’s arguments on pages 16-22 regarding the 35 USC 103 rejection, Examiner respectfully disagrees.
The arguments are specific to Barker in view of Jensen not teaching the specific claim limitation regarding “automatically generating a second set of forms based at least in part on the subset of the received information”. Jensen [33] specifically describes a first and second form being automatically inserted based on some received information. Using a worker’s name, the database can access and automatically insert into the incident record the worker’s address, SSN, insurer, manager, or special medical issues. Based on the type of incident within the incident report, Jensen describes that an automatic message is generated for communication to other employees, providing corrective actions, and reporting requirements. The corrective actions, automatic messaging to other employees, and incident report generation teach the claimed limitations regarding generating a second form and automatically notifying a user to perform a subsequent step. 
Further, in terms of the combination, Barker provides employee and workplace document generation with specific elements of workplace injury and return to work and Jensen provides, within a similar workplace injury and documentation system, the ability to have automatic form generation and notifications based on received input. The arguments allege that the combination would not demonstrate to one of ordinary skill in the art to modify the database system of Barker to include Jensen. Barker, specifically, is directed towards a workplace and employee services system that provides different services including workplace injury from injury report to return to work. Jensen is providing a similar workplace injury and documentation system that is specific to form generation and notifications. The arguments are with regards to the historical database system being modified, but Barker provides injury reports and return to work documentation that is being modified with Jensen that would be obvious to one of ordinary skill in the art to ensure proper documentation, resolving matters more quickly, and providing efficient regulatory aspects. There’s no specific argument beyond the allegation that Barker and Jensen would not be obvious to combine. Both Barker and Jensen are directed towards similar scope with regards to employee documentation and injury management and both provide specific incident/injury reports. Further, the combination statement does provide a motivation. Ensuring correct information, proper regulatory information, and injury documentation is motivation for one of ordinary skill in the art to combine Barker in view of Jensen. 
The arguments on page 20 are discussing claim 9 in terms of Barker not teaching the application that performs two of the tasks recited. First, the claims, as currently written, do not require specific active tasks being performed but rather the interface providing access to the services. With respect to Barker, the cited paragraph within the argument {Barker Fig 2 and paragraphs 43-52} specifically describes the multiple services for the employee life cycle management. Fig 2 shows the multiple services that are within the system and [43-52] discusses and discloses the different regulatory and employee services within the system. 
The arguments further discuss claim 9 in terms of Barker in view of Jensen alleging not teaching automatically notifying to complete a subsequent portion of a task. Jensen [32-33] teaches the automatic notification for subsequent tasks in terms of communicating to employees a message regarding the incident that is being reported. The arguments further allege that there is no motivation to modify Barker in view of Jensen. These arguments have been addressed above with respect to claim 1. The allegations that the motivation for avoiding further accidents would not be obvious to one of ordinary skill in the art is not a specific argument in terms of overcoming the motivation statement. Appellant is merely alleging that one of ordinary skill in the art would not combine Barker in view of Jensen, but the combination would be obvious to combine. As such, claim 9 is maintaining the 35 USC 103 rejection. 
The Appellant states that claim 12 is reversed based on the same arguments. The consideration and response follow suit of that for claims 1 and 9, and thus the 35 USC 103 rejection is maintained for claim 12. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the Appellant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the Appellant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Barker in view of Jensen, and, where appropriate, in further view of Shelter, Hopson, Gimp, Pfenniger, and Rao.
Lacking any further arguments, claims 1-34 are maintaining the 35 USC 103 rejection for being obvious over the cited prior art.  
    

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.